Order filed July 28, 2021.




                                       In The

                           Fourteenth Court of Appeals
                                  ____________

                               NO. 14-21-00293-CV
                                 ____________

  TEXAS HEALTH AND HUMAN SERVICES COMMISSION, Appellant

                                         V.

    KLAZZY KIDZ PRE SCHOOL AND CHILD CARE, LLC, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2021-22576


                                      ORDER

      The reporter’s record in this case was due June 7, 2021. See Tex. R. App. P.
35.1. On June 29, 2021, this court granted the court reporters request for extension
of time to file the record until July 23, 2021. To date, the record has not been filed
with the court.    Because the reporter’s record was not filed within the time
prescribed in the previous request, we issue the following order.

      We order Amanda Lynn King, the court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                   PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.